Citation Nr: 1536134	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-24 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right shoulder disability.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to April 2004, from June 2006 to September 2007, and from March 2011 to April 2014. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The issue was previously remanded by the Board in December 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the duty to assist provisions have not been satisfied and remand is necessary to attempt to reschedule the Veteran for a VA examination. Proper notice of the examination must be associated with the record.  38 U.S.C.A. 
§ 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The Board also notes, however, that while VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In December 2014, the Board remanded the issue to afford the Veteran a VA orthopedic examination to assist in determining the nature and likely etiology of his claimed right shoulder disability.  

An Oklahoma City VA Medical Center (VAMC) print-out indicates that the Veteran failed to appear for the VA examination scheduled in February 2015. The notice letter to the Veteran, however, is not of record.  The Board notes that the Veteran did attend a contemporaneously scheduled psychiatric examination 

A March 2015 VA Report of Information reflects that VA attempted to call the Veteran pertaining to his failure to attend the examination.  It was noted that a voicemail message was left for the Veteran.  Thereafter, the Veteran contacted the RO to inquire about the scheduled appointment. A review of the telephone conversation suggests to the Board that the Veteran was unaware of the scheduled VA examination.  The Veteran specifically requested that the examination be rescheduled.   However, there is no indication that VA attempted to follow-up and provide the Veteran with another opportunity for an examination.
  
Given the Veteran's request and the apparent failure by VA to attempt to reschedule the examination as desired, the Board finds that a remand is necessary to schedule the Veteran for a VA examination and to provide proper notice to the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his claimed  right shoulder disability.  A copy of the notice letter to the Veteran scheduling him for the VA examination must be associated with the record.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each right shoulder disability entity found. 

(b)  For each diagnosis, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such was incurred or aggravated during a period of active duty service.

(c)  For each diagnosis, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such was caused or aggravated by a service-connected disability.

All opinions are to be accompanied by a rationale consistent with the evidence of record.

2.  Thereafter, the AOJ should review the record, arrange for any further development deemed indicated, and readjudicate the claim.  If the claim  remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




